 580305 NLRB No. 69DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We note that in sec. II,A,1, the judge erroneously stated that theRespondent's drug-free policy was implemented no later than early
1990 rather than 1991.We find, in agreement with the judge, that employee Loyer's ef-forts to distribute to the Respondent's employees the disputed docu-
ments prepared by members of Citizens Advocating the Protection
of Privacy (CAPP) constituted appeals to legislators to protect em-
ployees' interests as employees and were, therefore, within the scope
of the mutual aid or protection clause under Eastex v. NLRB, 437U.S. 556, 563±568 (1978). The documents were part of CAPP's ef-
forts to pass a city ordinance banning mandatory drug testing in the
workplace. For this reason, the literature was directly related to the
working conditions of the Respondent's employees, who faced the
implementation of mandatory drug testing and the possibility of job
loss for refusing to be tested. Further, the documents were not, as
the Respondent maintains, purely political tracts. The CAPP applica-
tion included a description of CAPP's views against random drug
testing with references to testing by corporations. The postcard mes-
sages were not political endorsements but were suggested messages
to send to city council in support of the ordinance. As the Court held
in Eastex, above, such activities come within the scope of the mutualaid or protection clause and are therefore protected under Sec. 7. We
thus find, for the reasons set forth by the judge, that the Respondent
violated Sec. 8(a)(1) of the Act by prohibiting the distribution of this
literature in nonworking areas of its property during nonworking
time.1All dates are for 1990 unless otherwise indicated.Motorola, Inc. and Citizens Advocating the Protec-tion of Privacy and Paco Nathan. Cases 16±CA±14661±1 and 16±CA±14661±2November 12, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn May 7, 1991, Administrative Law Judge RichardJ. Linton issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Motorola, Inc., Austin,
Texas, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.MEMBEROVIATT, concurring.Were I writing on a clean slate, I would find, con-trary to the judge, that the Respondent did not violate
Section 8(a)(1) of the Act by prohibiting the distribu-
tion of the CAPP literature in nonworking areas of its
property during nonworking time. I am, however,
bound by the Supreme Court's decision in Eastex v.NLRB, 437 U.S. 556 (1978), which compels the resultreached by the judge. Accordingly, I concur in the de-
cision to affirm his conclusion that the Respondent
violated Section 8(a)(1) in this instance.Guadalupe Ruiz, Esq., for the General Counsel.Brian S. Greig, Esq. (Fulbright & Jaworski), of Austin,Texas, for Motorola.Joseph C. Mota, President (CAPP), of Austin, Texas, forCAPP.Paco Nathan, of Austin, Texas, for himself.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. As inEastex v. NLRB, 437 U.S. 556 (1978), there are two principalquestions here. First, is the Citizens Advocating the Protec-
tion of Privacy (CAPP) literature protected that employees
sought to distribute on Motorola's property. Rejecting
Motorola's contention that the literature is an unprotected ex-
cursion into city council politics in Austin, Texas, I find the
literature a protected effort by employees to obtain passage
of a city ordinance which would regulate Motorola's new
policy to random drug-test its Austin employees. Under
Motorola's policy, employees refusing to consent to a ran-
dom drug test will be fired. Second, may Motorola neverthe-
less enforce its solicitation/distribution rule so as to prohibit
the distribution of this CAPP literature on its property. Con-
cluding that it may not do so, I find that Motorola violated29 U.S.C. §158(a)(1) on June 5, 1990, when it told employ-

ees they could not distribute the literature in nonwork areas
during their nonworktime. I order Motorola to cease its un-
lawful prohibition.I presided at this hearing in Austin, Texas, on January 15±16, 1991, pursuant to the August 31, 19901complaint issuedby the General Counsel of the National Labor Relations
Board through the Regional Director for Region 16 of the
Board. The complaint is based on charges filed July 13,
1990, in Case 16±CA±14661±1 by Citizens Advocating the
Protection of Privacy (CAPP), and August 2, 1990, in Case
16±CA±14661±2 by Paco Nathan, an individual (Nathan),
against Motorola, Inc. (Respondent or Motorola).In the complaint the General Counsel alleges that the Re-spondent, Motorola, violated Section 8(a)(1) of the Act by
restricting employee wearing of CAPP insignia and of a T-
shirt bearing a CAPP-related message; by threatening an em-
ployee that his open opposition to Motorola's drug-testing
policy could and would result in his discharge or damage to
his career; and by prohibiting employees from soliciting
and/or distributing CAPP-related literature at any time on
Motorola's property. 581MOTOROLA, INC.2References to the two-volume transcript of testimony are by vol-ume and page.315 U.S.C. §3711a. Legislative history appears at 2 U.S. Code
Cong. & Admin. News 722 (1987.)4Government exhibits are designated as G.C. Exh. Motorola ex-hibits are designated as R. Exh. The Charging Parties offered no ex-
hibits.5In Motorola's brief, counsel dates the event as early 1990. (Br.at 3.) One document (G.C. Exh. 3) in evidence states that the drug-
testing policy was ``extended'' in 1990.By its answer Respondent admits certain factual mattersbut denies violating the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and Motorola, I make the
followingFINDINGSOF
FACTI. JURISDICTIONA Delaware corporation, Motorola has two plants in Aus-tin, Texas, where it manufactures high technology products.
During the past 12 months, Motorola purchased and received
at its Austin facilities goods valued in the amount of $50,000
or more. Motorola received the goods directly from points
outside Texas. Respondent Motorola admits, and I find, that
it is an employer within the meaning of Section 2(2), (6),
and (7) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background1. MotorolaMotorola operates two plants in Austin, one on EdBluestein Boulevard and the second in the Oak Hill section.
(1:69±70; 2:286.)2David M. Doolittle is the personnel man-ager at the Oak Hill facility. Doolittle testified that the Ed
Bluestein plant, which has about 3000 employees, opened in
the mid-1970s. Oak Hill, which opened in 1986, employs
some 2100. (2:286, 343.) The events giving rise to this case
occurred at Oak Hill.As described by Doolittle, in Austin Motorola designs andmanufactures integrated circuits for semiconductorsÐmicro-
processors. These microprocessors drive personal computers,
computerized engine controls in automobiles, cellular tele-
phones, and most communication devices. The size of a
thumbnail, a microprocessor (computer chip) contains thou-
sands of circuits. Formed principally through a chemical
process, these integrated circuits are manufactured to micro-
scopic tolerances. (2:287, 309±312.)As one might expect, quality control is important forMotorola's sophisticated manufacturing process. (2:311.) Ac-
cording to Doolittle, Motorola seeks to become the world's
premier corporation. (2:323.) To achieve this goal, Motorola
must, among other things, superexcel on product quality. Re-
flective of Motorola's desire for quality excellence is
Motorola's participation in the firstÐ1988Ðcompetition for
America's Malcolm Baldridge National Quality Award cre-
ated by Public Law 100±107 and signed into law August 20,
1987.3Responsibility for the Malcolm Baldridge Award was as-signed to the Department of Commerce. There are three eli-
gibility categories: manufacturing companies, service compa-
nies, and small business. Up to two awards may be given in
each category each year. As described by Jeremy Main, Howto Win the Baldridge Award, 121 Fortune 101 (No. 9, Apr.23, 1990):The prize has no monetary value. It's a gold-platedmedal encased in a crystal column 14 inches tall. Yet
a lot of CEOs would give away whole layers of vice
presidents to win the thing.In the three years since Congress created the Mal-colm Baldridge National Quality Award, it has become
the standard of excellence in U.S. business.Doolittle testified that Motorola won the award (manufac-turing category, presumably) in 1988. (2:311, 340.) Main so
states, Fortune, id. at 101, 102.Doolittle testified that Motorola's quality goal is to reacha standard called ``six sigma,'' a standard meaning essen-
tially zero defects. ``Six sigma,'' Doolittle explained, is a
statistical measurement of deviations from the norm. (2:311±
313.) An excerpt from Main's Fortune article at 104±108
helps clarify this:In 1981, Motorola set itself a goal of reducing de-fects 90% by 1986. Former chairman Robert Galvin, a
quality fanatic, put in the whole panoply of quality im-
provement techniquesÐstatistical measures, training,
employee involvement, emphasis on customer satisfac-
tion, and so forthÐand achieved the goal. Motorola got
good enough to export its pocket pagers to Japan. In
1987 the company set new targets: a second 90% im-
provement by 1989 and yet another by 1991.Motorola announced an even tougher goal for 1992.The watchword is six sigma. Sigma is a statistical sym-
bol, an indicator of variation outside acceptable limits.
The higher the sigma number, the less the variation and
the better the quality. Right now Motorola, company
wide, is operating at a little better than five sigma, or
about 300 failures per million. Attaining six sigma
means cutting failures to no more than 3.4 per million.
If Motorola gets there, you would have to buy one mil-
lion of its pagers or cellular phones to find three or four
that did not work or had a cracked case or some other
fault.Because of its quest for six sigma quality, the health ofits employees, its desire to be the world's premier corpora-
tion, and other reasons, Motorola established a policy man-
dating a drug-free workplace. (2:287, 309, 322±323; R. Exh.
2.)4Only a summary (R. Exh. 2) of the policy is in evidence.(2:322, 342±343.) Although the record does not disclose
when Motorola implemented its drug-free policy, it was no
later than early 1990.5At some of its locations, but appar-ently not in Austin, Motorola's contracts with the Depart-
ment of Defense require Motorola to administer drug tests to
some employees. (2:287, 323±324.)A design engineer at Oak Hill (1:22±23), James C. Nashserves as a project leader, a supervisory position. (2:317±
318.) In the timeframe of January±February 1990, Nash at-
tended a meeting (perhaps limited to management, although
that is not clear) at which someone from the corporate of- 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The corporate office is shown as Schaumburg, Illinois (G.C. Exh.3), a suburb of Chicago.7According to Mota, who personally is against the use of drugs,CAPP opposes the use of illegal drugs. (1:236.) Still, CAPP believes
there are ways other than random drug testing for controlling soci-
ety's drug problem. (1:222±223.)fice6discussed the concept of random drug testing. No an-nouncement was made at this exploratory meeting. (1:23±
24.)About June 1 Motorola formally announced that beginningJanuary 1, 1991, it would commence mandatory drug testing
of all employees. (1:28, 35; R. Exh. 2.) Jack R. Davis, an
engineering manager at Oak Hill, testified that the policy
provides for Motorola to select all employees at random over
a 3-year period for drug testing. Any employee who refuses
to submit, after being warned of the consequences, will be
discharged. (1:197.) In late May, Gary Daniels, the manager
of Nash's division, unofficially told Nash and a few others
that the new policy would be formally announced soon. Doo-
little, Nash testified, also was present. (1:27, 35±36.) At this
late-May meeting Nash asked what Motorola planned to do
in the cities which had ordinances prohibiting mandatory
drug testing. Doolittle said Motorola employees at sites in
those cities would not be tested. Nash then asked if Motorola
would do the drug testing in Austin if Austin had such an
ordinance, and Doolittle said no. Finally, Nash asked what
Motorola's response would be respecting Motorola employ-
ees who supported Austin city council candidates who sup-
ported a city ordinance banning random drug testing, and
Daniels said that would be fine. (1:38, 61±62, 67±68.) Doo-
little does not address this in his testimony, and Daniels did
not testify.The pleadings establish that Motorola, at all materialtimes, has maintained the following rule:Employees are not permitted to solicit other employeesor to distribute literature during working time for any
purpose. Working time does not include breaks or meal
time. Employees are not permitted to distribute lit-
erature in working areas at any time.2. CAPPPresident of CAPP since its August 1989 creation (1:210,237), Joseph C. Mota has done much to build the organiza-
tion internally and to make it viable. (1:212.) Mota identified
CAPP's charter and bylaws (R. Exh. 4) which set forth
CAPP's purpose and policies in article 2 (1:234):Article 2Purpose and PoliciesSection 1. Purpose:Whereas: the Constitution of the United States ofAmerica specifically protects the right to privacy of the
citizens of this country, andWhereas: various individuals, governing bodies, andcorporations are now attempting to violate the spirit and
intent of the Constitution by instituting drug testing
without probable cause, andWhereas: we feel that it is our responsibility andduty as citizens of the United States of America to pro-
tect the spirit and intent of the Constitution from abuse
and violation,We join to form this association to work together inopposing the use of drug testing without probable cause
by any government or corporate entity.Section 2. Policies:This association shall present accurate and truthfulinformation to the general public regarding their rights
to privacy and the threats to these rights due to various
drug testing policies.This association shall use all available media re-sources to communicate with the general public as well
as those infringing on our rights to privacy.This association shall use all available legal and eth-ical political means to further our cause.This association shall use only contributed resourcesto accomplish its goals.This association shall operate as a non-profit entity.
All funds derived from any source shall only be usedfor the implementation of the association's purpose.This association shall not support the abuse of drugs.
This association shall promote the establishment ofchapters of this association at the local, state, and na-
tional level.This association shall organize and support commit-tees to target, using all legal and ethical means, specific
organizations that are violating rights to privacy.This association shall not discriminate against indi-viduals for reason of their race, religion, or sex.Membership is open to anyone, Mota testified (1:211,237), who, as article 3.1 of the charter specifies, is ``inter-
ested in supporting the purpose and policies of this associa-
tion.'' As of June 1, 1990, CAPP had about 60 to 70 mem-
bers (currently about 100) with about half being employees
of Motorola. The original members of CAPP were employees
of Texas Instruments (TI), and at one time Mota worked for
TI although he now works for another company. (1:216±217,
239.) CAPP actually is formed as an Austin chapter, and has
assisted in the formation of a chapter in Phoenix, Arizona.
(1:215, 232; R. Exh. 4.) CAPP's charter is unofficial in the
sense that it was not issued by the Texas Secretary of State.
Thus, CAPP is not chartered by Texas as a nonprofit organi-
zation. (1:231.)As its purpose clause indicates, CAPP opposes randomdrug testing in the employment context. (1:226±227, 233.)
CAPP's primary goal among several, Mota testified, is to ob-
tain passage of an Austin ordinance regulating drug testing.
(1:212.)7To achieve this primary goal, CAPP members havebeen active. For example, Mota has participated in radio call-
in programs (2:236) and in three press conferences: Sep-
tember 5, 1989, October 31, 1990, and the third in December
1990. (1:220.) Mota and others contact members of the press,
the Texas legislature, and Austin's city council. (1:236.)During the last city council election in Austin, CAPP ac-tively and publicly supported the election of Susan Tomey
Frost and the reelection of member Max Nofziger. Frost and
Nofziger support an ordinance regulating drug testing. 583MOTOROLA, INC.8The membership application, aside from space for name, address,and telephone numbers, specifies a $15 membership fee and solicits
any additional donation the person cares to make in order to fund
CAPP's expenses. Space also is provided where the new member
can indicate whether he can help in one or more of half a dozen
ways, such as writing letters to ``legislature, city council, news-
papers, congress.''(1:216, 218, 223.) The American Civil Liberties Union(ACLU) is allied with CAPP in this effort (1:228), and a rep-
resentative of the ACLU appeared with Mota at the Sep-
tember 5, 1989 and October 31 press conferences. (1:219±
220, 227±228.)CAPP's proposed city ordinance (G.C. Exh. 5) is in evi-dence. (1:66±67.) Council Member Nofziger sponsored it be-
fore the council (1:102). Motorola introduced over a dozen
exhibits (R. Exhs. 5±23) from CAPP's files illustrating
CAPP's involvement and activity as a politically active orga-
nization. One of the exhibits (R. Exh. 15), a March 21, 1990
multipage request to a private foundation for money to fi-
nance a mass mailing project (2:277±278), describes CAPP's
history and goals. Because CAPP's proposed ordinance has
not generated enough support among Austin city council
members, the proposed ordinance has not been brought to a
vote and remains stalled. (1:188±189, 228±229.)CAPP is not a labor organization within the meaning ofSection 2(5) of the Act. Thus, James Nash testified that
CAPP is not a labor union. (1:54.) Mota testified that CAPP
does not hold itself out to be a labor union, although CAPP
does not foreclose that as a future option, and has made no
effort to be recognized as a bargaining representatives of
Motorola's employees. (1:210±211, 253.) CAPP's efforts to
date, Mota acknowledges, have been political in nature be-
cause CAPP determined that to be the functional mechanism
suited for effectively working against random drug testing.
(2:254, 284±285.)B. The Allegations1. ProhibitionÐMay 29 and June 5, 1990a. FactsComplaint paragraph 10 alleges that commencing aboutMay 29 Motorola, acting through Personnel Manager David
M. Doolittle, maintained and enforced the Company's no-so-
licitation rule (quoted earlier) ``selectively and disparately by
prohibiting CAPP related solicitations and distributions while
permitting non-CAPP related solicitations and distributions.''Complaint paragraph 14(a) alleges that about June 5 Doo-little told employees they would ``not be allowed to solicit
for and/or distribute CAPP-related literature at any time on
Motorola's property.'' Conclusory paragraphs allege that
these prohibitions were done ``to discourage employees from
engaging in such activities or concerted activities for the pur-
pose of collective bargaining or other mutual aid or protec-
tion'' in violation of 29 U.S.C. §158(a)(1). Motorola denies

these allegations.A design engineer at Motorola, Bruce A. Loyer hasworked for the Company over 11 years. When he learned in
early May 1990 that Motorola was considering a mandatory
drug-testing policy, something Loyer opposes, Loyer joined
CAPP. (1:69±71, 98.) Loyer participated in meetings of
CAPP's planning committee with others, including Motorola
employees James C. Nash, Gaylyn Johnson, Marjorie Bold-
en, Steve Weintraub, and Paco Nathan. (1:75±76.) Mota de-
scribes the planning committee as CAPP's core group of key
people who, as involved members, get things done in CAPP.
(1:231.)About Tuesday, May 29, 1990, Loyer testified, Loyer metwith Personnel Manager Doolittle and Doolittle's assistantmanager, Ginger Byram, to seek permission (1) to post no-tices on bulletin boards, (2) to erect a table in the cafeteria
and there to distribute certain literature, and (3) to have (at
the table) suggested messages employees could sign and send
to Austin city council members supporting CAPP's proposed
ordinances. (1:76±77, 104.)Doolittle said no respecting the bulletin boards becausethey are for Motorola business only. Neither could Loyer set
up a table, but he could distribute literature in nonwork
areas, such as the cafeteria. Because he did not have the lit-
erature with him, Loyer suggested that he bring copies to
Doolittle to review first to make sure there was nothing ob-
jectionable. Doolittle accepted that suggestion. (1:78±79, 105,
125.)Doolittle's version generally is consistent with Loyer's.Loyer, Doolittle adds, explained that he was a member of
CAPP, working for the passage of a city ordinance which
would prohibit drug testing, and that CAPP was interested in
having employees fill out postcards addressed to the city
council encouraging the council to enact the ordinance.
(2:292±293.) Byram did not testify.Before meeting again with Doolittle, Loyer met withCAPP's planning committee concerning what items CAPP
wanted to distribute. The committee designated Loyer as the
person to carry the literature to Doolittle for approval and to
spearhead the distribution campaign. (1:79±80, 99±100.) The
morning of June 5 Loyer, in the first of three meetings that
day with Doolittle, submitted several papers to Doolittle and
Byram. The first set (G.C. Exh. 6) is several pages consisting
of a membership application in CAPP ($15 fee),8includinga CAPP position statement which was on the reverse side of
the original, followed by a three-page drug-testing fact sheet
arguing against drug testing (but not mentioning CAPP).
(1:80, 82±83), 101.)The third document (G.C. Exh. 7) is headed ``Stop Ran-dom Drug Testing!'' It consists of two pages with nine sepa-
rate samples of suggested postcard messages to be signed by
the employee with address) to the Austin city council, for ex-
ample: ``Austin City Council, I am asking for your vote
against random drug testing.'' (1:81, 84, 103.)The fourth document (R. Exh. 3), a two-page (front andback of one sheet) article from the March 1990 Scientific
American undercutting the value of drug testing. (1:102±
103.) A fifth item, not offered in evidence, also was sub-
mitted. It was a handwritten generic request to Motorola em-
ployees to ``join us'' and write to Austin's city council.
(1:103±104.)Byram expressed concern about the $15 membership feebeing a solicitation for money in violation of Motorola's pol-
icy. Loyer said that part could be deleted from the member-ship application. Comparing CAPP to a political party such
as the Republican Party, Doolittle said he wanted to fax
some of the documents to his superiors. He told Loyer he
would advise him later of Motorola's position. (1:85, 114.)
During the meeting Loyer said he would remove anything 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that Motorola found objectionable. (1:110.) CAPP's purposein wanting to distribute the documents, Loyer testified, was
to gain support for (1) CAPP and (2) passage of CAPP's
proposed city ordinance regulating drug testing. (1:132.)The reverse side of the membership application containsCAPP's position statement. After giving CAPP's full name,
and printing ``position statement'' in large, bold capitals,
``CAPP'' then asserts that it:*Opposes the use of drug testing without probablecause.*Does not support the use, sale or possession of ille-gal drugs.*Proposes the following positive alternatives to drugtesting:*professional counseling and treatment.*education and awareness programs.
*family involvement in support activities.
*work with existing community-service organiza-tions.*Believes urine testing procedures are subject to in-evitable inaccuracies, are easily fooled, are a flawed
technological quick-fix to deep-rooted social problems,
and that corporations are using drug testing as a way
to evade the responsibility for helping employees.*Objects to corporations acting as agents of govern-ment without the Constitutional restrictions imposed on
the government.*Believes urine testing damages employees' reputa-tions and careers by establishing a presumption that all
employees are guilty until they prove their innocence
and regrets the destruction of trust that this presumption
entails.*Believes urine testing attacks a symptom of thedrug problem without addressing the causes and does
so at the expense of personal liberties.*Believes the requirement to disclose prescriptionmedications violates reasonable expectations of privacy.*Believes urine testing sets a dangerous precedent inallowing corporations to intrude into employees' at-
home privacy.*Objects to the diversion of corporate funds frompositive approaches and from productive corporate ac-
tivities, and objects to the DOD-approved transfer of
these costs to American taxpayers.*Believes that urine testing degrades and dehuman-izes participants by equating their worth with the con-
tent of bodily byproducts and diverts attention from the
real issue: can an employee properly perform his job?Again, Doolittle's version of the June 5 morning meeting(he states it was about 9 a.m. and that Loyer wanted to dis-
tribute the literature at lunch) generally is consistent with
Loyer's. In the morning meeting Doolittle has himself imme-
diately expressing the view that the membership application
was objectionable primarily because it, as described by
Loyer, was a political action committee (PAC). He said he
would check with his manager and get back to Loyer with
a final decision. Doolittle makes no reference to the $15
membership fee or whether Byram addressed that. (2:294±
296.) As to the differences, which appear to be minor, Icredit Loyer, in part because significant portions ofDoolittle's direct testimony were in response to leading ques-
tions.At noon Loyer saw Doolittle obtaining lunch in the cafe-teria. Doolittle informed Loyer that Loyer could not dis-
tribute any of the literature. They arranged to meet later that
afternoon, and around 3 p.m. they met in Doolittle's office.
Doolittle advised Loyer that Motorola would not allow any
organization to distribute literature on company premises,
and if Motorola allowed CAPP to do so Motorola would
have to allow other political organizations, such as the Re-
publican Party, to do so, which Motorola would not do. Doo-
little said the ban on distributing this literature extended to
all of Motorola's property, including the parking lot. Loyer
mentioned the United Way. Doolittle said the United Way
was an approved exception. (1:85±86, 106±109.)Doolittle did not specifically say that the Scientific Amer-ican article (R. Exh. 3) was included in the ban, but Loyer
understood the general ban of ``no literature'' to include the
Scientific American article since it was one of the documents
submitted in the package that morning to Doolittle. (1:107±
110.) Loyer never went back to Doolittle with a new package
(presumably of documents, such as the Scientific American
article and the three-page drug-testing fact sheet, which do
not mention CAPP). Loyer testified he felt he had made it
clear he would eliminate anything Motorola found objection-
able, and Motorola had found everything objectionable.
(1:126±127.)Although not mentioning the cafeteria conversation,Doolittle's version of his afternoon meeting with Loyer on
June 5 generally is consistent with Loyer's except for his de-
nial of a critical point. (2:296±299.) According to Doolittle,
he confirmed that CAPP's membership application (with
CAPP's position statement on the reverse) was a prohibited
item as any other political organization literature would be.
Doolittle responded similarly respecting the suggested post-
card messages. (G.C. Exh. 7.)According to Doolittle the conversation revolved aroundthe political nature of CAPP and its political materials, and
neither the three-page drug-testing fact sheet nor the two-
page Scientific American article was mentioned by either
him or Loyer and Doolittle never said Loyer could not dis-
tribute those. Doolittle denies telling Loyer there was nothing
he could distribute. (2:298.) Had Loyer specifically asked to
distribute the three-page fact sheet and two-page Scientific
American article in the cafeteria, on nonwork time, Doolittle
testified that he ``probably'' would have told Loyer he could
do so. (2:300.) Actually, Doolittle testified, an employee
does not have to obtain approval to distribute items because
approval is not part of Motorola's rule. (2:330±331.)On the critical difference I credit Loyer who testified firm-ly and persuasively that Doolittle said ``no literature.''
Doolittle's ``probably,'' a hesitant approval for the two non-
CAPP items as late as the hearing, indicates that ``probably''
Doolittle and his superiors, in Motorola's internal discussions
on June 5, never focused on any distinction among the drug-
testing materials, deeming the whole package and each of the
separate documents to be CAPP related and therefore tainted
as if expressly authored by a political organization.According to Doolittle, Motorola has found several hun-dred copies of the three-page fact sheet and the two-page
Scientific American article in the workplace, and no one has 585MOTOROLA, INC.been disciplined for distributing those copies. (2:298±299.)He concedes he assumes they were distributed at the point
they were found, and claims that he saw some unnamed em-
ployees reading the Scientific American article and handing
copies from person to person all over the plant. (2:336±337.)
Loyer testified that in the 2 weeks after June 5 CAPP mem-
bers distributed several hundred copies of the two articles on
the street outside the plant property. (1:111.)I do not credit Doolittle's January 1991 hindsight that hadLoyer just asked on June 5 Doolittle ``probably'' would have
approved the two non-CAPP items. Instead, I find that Doo-
little would have said no on the basis they were CAPP-re-
lated literature.The General Counsel alleges and contends Motorola selec-tively enforces its no-solicitation and no-distribution rule. To
a limited extent Motorola concedes that this is so. Briefly,
these are the facts. There is evidence that some departments
at Oak Hill allow employees to post notices on informal de-
partment bulletin boards (as distinguished from company bul-
letin boards which have glass cases under lock and controlled
by the personnel department) concerning various gambling
pools (sports, picking the date an expectant mother delivers,
and the like), and other solicitations such as garage sales and
church bake sales. (1:87±90, 157±159; 2:290.) Personnel
Manager Doolittle testified that all such items are removed
when brought to his attention and the people counseled that
such activity by employees for employees or external organi-
zations violates Motorola's no solicitation policy. (2:290,
316.)Motorola distinguishes items such as bake sales and foot-ball pools from benefits the company provides or sponsors
for employees such as tickets to entertainment events, dis-
counts by suppliers of computer-related products, and health
care providers (bloodmobile and cholesterol screening) as
part of Motorola's wellness program for employees. (2:314±
316.) United Way notices are posted in the company's glass
case (1:87) and that organization, Doolittle testified (2:317),
is the only one authorized by Motorola to solicit money from
employees. The witnesses agree that no political organization
has ever been allowed to solicit membership, distribute lit-
erature, or use the bulletin boards. (1:127, 129; 2:314, 329.)
Although a United States Congressman from the Oak Hill
district, or his agent, has been on the premises to make an
award, Motorola has never permitted a campaign appearance
or speech by a politician. (1:137±138; 2:320±321.)The Board has held that an employer which permits asmall number of ``beneficent acts,'' such as the United Way
campaign, does not violate Section 8(a)(1) of the Act when
such constitute ``narrow exceptions'' to an otherwise valid
no-solicitation rule. Hammary Mfg. Co., 265 NLRB 57 fn. 4(1982).b. Analysis and conclusionsCiting as controlling authority Eastex v. NLRB, 437 U.S.556 (1978), the parties interpret and apply that case dif-
ferently to the facts here.In Eastex the employer argued that two sections (the sec-ond and third) of a union newsletter were unprotected for
distribution because they were political in nature and unre-
lated to any dispute between the employer and its employees
concerning an issue within the employer's control. The sec-
ond section of the newsletter encouraged employees to writetheir legislators to oppose incorporation of the Texas right-to-work statute into a revised state constitution then under
consideration. The third section criticized President Nixon's
veto of a bill to increase the Federal minimum wage from
$1.60 to $2 per hour, observed that as workers ``we must de-
feat our enemies and elect our friends,'' and urged employ-
ees to register to vote. Affirming the Board and the Fifth
Circuit, the Supreme Court held that distribution of the sec-
ond and third sections of the newsletter is protected under
the ``mutual aid or protection clause'' of 29 U.S.C. §157.

437 U.S. at 570.Motorola argues that the two items disputed here (themembership application with CAPP's position statement on
the reverse side, and the suggested postcard messages to the
city council) are unprotected ``purely political tracts,'' citing
the Court's discussion, 437 U.S. at 568 fn. 18. Arguing fur-
ther, Motorola asserts that the two disputed items here are
unprotected because they focus on candidates rather than
issues, and the purpose, rather than being for mutual aid or
protection in the Motorola workplace, was purely to further
the political goal of CAPP in society at large. Here, Motorola
argues, the object was a political result, and distribution is
unprotected. Motorola also contends that the different context
is important shows the items here unprotected. In Eastex theunion sought to generate support for matters that would as-
sist the workers in collective bargaining, whereas here CAPP
seeks no collective bargaining.Citing the Supreme Court's language that employees' ap-peals to legislators to protect their interests as employees are
within the scope of the mutual aid or protection clause, 437
U.S. at 566, and observing that the concerted effort here was
directed at protecting Motorola employees from mandatory
drug testing by their employer, the General Counsel argues
that distribution of the disputed materials here is protected.
If anything, the General Counsel asserts, the items here are
a clearer case of protected activity than that in Eastex be-cause here mandatory drug testing possibly could lead to dis-
ciplinary action by Motorola against employees.Agreeing with the General Counsel, I find distribution ofthe two disputed items here to be activity protected by the
mutual aid or protection clause of 29 U.S.C. §157. 
Eastex,supra, 437 U.S. at 570.As the Court structured its analysis in Eastex, the remain-ing inquiry is whether the fact that the distribution takes
place on Motorola's property gives rise to a countervailing
interest which outweighs the exercise of Section 7 rights in
that location. 437 U.S. at 563, 570. Thus, may Motorola pro-
hibit the distribution in nonworking areas of its property dur-
ing nonworktime.As we deal here with employees rather than nonemployeesseeking access, the first question in this inquiry is whether
Motorola has shown that a ban is necessary in order to main-
tain plant discipline or production. Eastex, supra, 437 U.S.at 571. Although Personnel Manager Doolittle describes an
emotional exchange between factions supporting and oppos-
ing Motorola's drug-testing policy, that meeting (undated)
appears to have been at 1 of 20 ``focus group'' discussion
sessions which Motorola held at different locations. (2:287,
291.) Doolittle concedes the name-calling at this meeting,
promptly controlled by management, did not result in the
type of confrontation which Motorola feared could develop
between employees holding different opinions on the subject 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The sequence possibly began on May 29. The evidence is not en-tirely clear. Any slight difference in the actual dates is immaterial.10Although Nathan does not describe the slogan on his T-shirt,that information is supplied by Doolittle. (2:303.) As evidence is to
be considered from ``whatever source'' in the record, that consider-
ation is not limited to what a party (the General Counsel here) intro-
duces during its case-in-chief. Golden Flake Snack Foods, 297NLRB 594 fn. 2 (1990).11Apparently Jim Johnson, although Loyer does not give theguard's name. Johnson did not testify.12A question exists whether Nathan was on his way to anotherpart of the building or was actually leaving for the day. (1:166.) I
need not resolve that immaterial issue.13Assistant Personnel Manager Byram is alleged in the complaintto be a statutory supervisor and agent. Motorola's answer makes no
denial as to Byram.of drug testing as literature began to be distributed. (2:291,325±326.) This is all the more significant in light of
Doolittle's testimony that Motorola found several hundred
copies of the three-page fact sheet and the two-page Sci-
entific American article on the premises in June (2:298±299),
and saw unnamed employees reading and passing copies of
the latter. (2:336±337.) In short, Motorola has failed to dem-
onstrate that a ban is necessary to maintain plant discipline
or production.The second question here, as discussed in Eastex, 437 U.S.556 at 573±574, is whether the two disputed items here, al-
though within the general category of protected literature, fall
into a subcategory of literature that is unprotected because it
deals with matters ``so removed from the central concerns of
the Act as to justify application of a different rule than'' that
of Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945).The Court noted that the Board does not distinguish among
subcategories of protected literature. 437 U.S. at 574.Having found that distribution of the two disputed itemsis a protected activity, and that Motorola has not shown that
a ban is necessary to maintain plant discipline or production,
I now find that Motorola violated 29 U.S.C. §158(a)(1) on

June 5, 1990, when Personnel Manager Doolittle told Motor-
ola employee Bruce A. Loyer he could not solicit for CAPP
or distribute CAPP-related literature at any time on
Motorola's property. Complaint paragraph 14(a).I shall dismiss the allegation, complaint paragraph 10, thaton May 29, 1990, Motorola, through Doolittle, disparately
enforced its solicitation/distribution rule. As Motorola allows
only a narrow exception for a small number of ``beneficent
acts,'' such as the United Way campaign, the allegation of
disparate enforcement has no merit.2. T-shirtsÐMay 30±31, 1990a. FactsComplaint paragraph 11 alleges that about May 30 Motor-ola, acting through Jim Johnson, a security guard, told an
employee that the employee could not wear a T-shirt bearing
a CAPP-related message.Complaint paragraph 12 alleges that about May 31 Motor-ola, acting through Assistant Personnel Manager Ginger
Byram, told an employee that the T-shirt described above
was ``an affront to customers'' and that the employee would
not be allowed to wear it. Motorola denies these allegations.About May 30 design engineer Bruce A. Loyer and seniorsoftware engineer, Paco Nathan (a charging party) each wore
a T-shirt to work.9The T-shirts displayed the slogan,10``JustSay No to Drug Testing.'' (1:92, 145±146.) As with most
companies having large plants, Motorola employs a securityforce. Aside from any other stations the guards may have
there, at Oak Hill Motorola assigns a security guard at the
front entrance. (2:300.) Jim Johnson is such a guard. (2:339.)
On May 30, and during the relevant time, Jim Johnson wasthe security guard on duty at Oak Hill's front entrance.(1:147.) When Loyer came to work that morning wearing the
T-shirt, the security guard11told Loyer he could not enter thebuilding wearing the T-shirt. (1:92.)When Loyer asked for clarification, the security guard re-ferred him to ``Vern,'' the chief of security. Going to the se-
curity office, Loyer spoke with ``Vern'' who told Loyer that
he had been told by Doolittle not to allow in the plant any-
one wearing T-shirts bearing slogans related to drug testing.
Vern showed Loyer an entry on the security log to that ef-
fect. Vern said Loyer would need to talk to Doolittle, but as
of that time Loyer could not enter wearing the T-shirt. Loyer
left and changed before returning. (1:92±93, 129±132.)It is unclear whether Nathan wore his T-shirt to work thatday or put it on after his arrival. (1:145±146.) In any event,
as he walked by guard Jim Johnson that afternoon,12Johnsontold Nathan he could not wear the T-shirt in the building and
would have to leave the building per an order from Doolittle.
Johnson suggested that Nathan bring the T-shirt in a brief-
case the next day and get a ruling from personnel. (1:147±
148, 166±167.)The following day, about May 31, Nathan, meeting GingerByram in a hallway near the personnel office,13showed herthe T-shirt, and asked if it was Motorola policy that he could
not wear it. True, said Byram, and the shirt was a direct af-
front to customers. A crowd gathered and a manager even
joined the rather spirited debate (during which Nathan said
he was a member of CAPP) on Nathan's side. Byram said
Nathan could appeal to Doolittle. (1:148±150, 153, 170.)That morning, Doolittle testified, he was at a downtownmeeting. Byram telephoned him and reported that the pre-
vious day the security guard had told Nathan he would not
be allowed back in the building wearing the ``Just Say No
to Drug Testing'' T-shirt. Returning to the plant, Doolittle
first called in Loyer, then Nathan, apologized to each, ex-
plained that the guard was mistaken, and stated that each was
free to wear the T-shirt and to discuss the drug-testing issue
in accordance with Motorola's solicitation/distribution policy.
(2:303±307.) According to Doolittle, the mistake apparently
originated from instructions given to the security department
pertaining to a rumored T-shirt slogan of ``Just Say No to
Management.'' Security was to call personnel so a personnel
representative could come talk with the employee. Motorola
would be concerned about that slogan because many of
Motorola's customers have representatives on the premises,
in hallways, offices, and the entrance foyer, and such a slo-
gan would cause concern among customers. Doolittle denies
telling security to turn away any employee wearing a ``Just
Say No to Drug Testing'' slogan. (2:301±302, 337±338.)Loyer's brief version of his meeting with Doolittle is con-sistent with Doolittle's version. (1:118±119, 130.) Earlier
Loyer had told other employees of the guard's restriction. He
now told those employees of Doolittle's correction and apol- 587MOTOROLA, INC.ogy. (1:132±133, 138.) Loyer has worn the T-shirt after thiswith no problem. (1:119; 2:305.)Nathan reports that Doolittle, although saying he couldwear the T-shirt, also said that wearing it could cause a dis-
ruption since Nathan was openly opposed to Motorola's pol-
icy. In some circumstances, said Doolittle, wearing the T-
shirt could be cause for discipline. Doolittle refused Nathan's
request to put that in writing. (1:152, 168, 172±173.) As
Loyer, Nathan told his friends what Doolittle had said about
now being able to wear the T-shirt. (1:150, 172±173.) Doo-
little testified that Nathan has since worn the T-shirt with no
problem. (2:305.)Doolittle asserts that he told Nathan (and Loyer as well)that drug testing was an emotional issue, but that Motorola
respected the right of its employees to discuss their opinions.
He told Nathan that Motorola was concerned that because
both sides of the issue had support, Motorola was apprehen-
sive about potential conflicts. (2:307.) Doolittle's version is
consistent with Nathan's. To the event there are differences,
I credit Nathan.In about late June Bob Galvin, the former CEO (chief ex-ecutive officer) of Motorola who was serving in a capacity
for Motorola not identified in the record, visited Austin and
spoke with about a dozen employees, most of whom were
opposed to the drug-testing policy. Galvin took notes of their
complaints and promised to respond later. He did so by a
two-page memo (G.C. Exh. 3), on corporate memo sta-
tionary, dated July 25, 1990. (1:39±43.) In his memo, in
which Galvin addresses at least nine specific objections,
Galvin addresses the T-shirt episode in these words:Objection: The button and tee-shirt have beenbanned in some places.We have not banned the button or the tee-shirt, and willnot so long as they are in good taste and do not disrupt
normal operations or cause customer problems. Initially,
two people were sent home to change their shirts be-
cause of a misunderstanding, but that has since been
rectified and employees continue to wear both shirts
and buttons.The General Counsel alleges and argues that the securityguard, Jim Johnson, is a statutory agent of Motorola. In turn,
Motorola denies the allegation and argues the contrary. The
General Counsel relies on evidence showing that the uni-
formed security guard checks identification badges (and can
exclude from the building anyone not having proper identi-
fication), inspects briefcases for improper items entering or
leaving (1:93, 146), enforces the dress code (denied by Doo-
little, 2:339), and similar acts. Motorola relies on the absence
of any evidence that management authorized the security
guards to turn away anyone wearing the T-shirt in issue or
that Motorola thereafter ratified or condoned the action. Even
if there was a violation, Motorola argues, it was repudiated
timely and effectively.Doolittle confirms that the security guards have the dutyto check identification and are authorized to prohibit anyone
from entering the plant who does not have a proper Motorola
badge. Although the guards are authorized to tell employees
to comply with Motorola's dress code, the guards, Doolittle
claims, do not enforce the code. Instead, the guard should
stop the individual, call the supervisor, and have the super-visor come talk to the employee. Guard Jim Johnson wasnever authorized to turn away anyone wearing the T-shirt in
question. (2:306, 339±340.) Nevertheless, Loyer testified that
the guards have enforced the dress code against him, turning
him away on a weekend when he was wearing shorts. (1:93.)
Doolittle confirms that the dress code bans shorts. (2:339.)b. Analysis and conclusionsI find that Motorola clothed security guard Jim Johnsonwith apparent authority to enforce Motorola's dress code,
that this apparent authority extended to matters such as
shorts and T-shirts, and that about May 30, 1990, the appar-
ent authority included the authority to turn individuals away
who were wearing T-shirts bearing the slogan, ``Just Say No
to Drug Testing.'' Employees had a protected right to wear
the T-shirts, a matter Motorola concedes.Motorola contends that, in any event, its officials timelyand effectively repudiated the security guard's actions in ac-
cordance with the standard enunciated in Passavant Memo-rial Hospital, 237 NLRB 138 at 138±139 (1978). I find thatMotorola's ``repudiation'' falls short of the Passavant stand-ard. First, it was not unambiguous, as both the testimony of
Nathan shows and the July 25 statement of former CEO
Galvin reflects. Second, even if Doolittle's apology and ac-
companying remarks to Loyer and Nathan, plus their reports
to their friends, constitute the required publication of correc-
tion, there were no unambiguous assurances to employees
that no interference with their Section 7 rights would occur
in the future. Finally, as we see in the following sections,
Motorola committed further illegal acts. Thus, Motorola has
not satisfied the Passavant standard. Concord Metal, 295NLRB 912 (1989). In these circumstances, I find that Motor-
ola violated 29 U.S.C. §158(a)(1), as alleged, by the May

30, 1990 statements of security guard Jim Johnson to em-
ployees Loyer and Nathan and the similar may-not-wear
statement by Assistant Personnel Manager Byram about May
31, 1990.3. Jack R. DavisÐJune 1, 1990a. FactsComplaint paragraph 13(a) alleges that about June 1, 1990,Motorola, acting through Supervisor Jack Davis, told an em-
ployee [Nathan] that his position against drug testing could
lead to his dismissal. On the same date, paragraph 13(b) al-
leges, Davis told an employee [Nathan] that his open opposi-
tion to Motorola's drug-testing policy would have a negative
effect on his career. Conclusory paragraphs allege that Mo-
torola violated Section 8(a)(1) of the Act by these alleged
statements of Davis. Motorola denies all these allegations.Around June 1 Senior Engineering Manager Jack R. Davissupervised about 16 employees, including Paco Nathan.
(1:154, 196, 208.) Nathan testified that on June 1 Davis, who
the day before had returned from visiting a customer outside
the country, came to his work cubicle around lunchtime.
Davis, Nathan testified, asked if Nathan understood that re-
fusal to take a drug test would eventually lead to Nathan's
dismissal from Motorola. Nathan said yes. Davis then said
that Nathan's open opposition to corporate policy would
have a negative effect on Nathan's career. Nathan testified
he was frightened by this and does not remember any reply 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Nathan testified that if it came his time to take the test, hewould sign the consent form, ``Signed under duress'' as Motorola's
CEO has authorized. 1:176. Galvin's July 25 responses (G.C. Exh.
3) states that the consent form will not assert that the consent is
``voluntary,'' but Galvin says nothing about signing ``under duress.''other than he said he understood what Davis was saying.(1:154±156.)Davis denies the dismissal and negative impact statementswhich Nathan attributes to him. (1:197±198.) According to
Davis, a few days before June 1 an employee, who sat fairlyclose to Nathan, complained more than once to Davis that
employees were gathering in Nathan's work station to dis-
cuss Motorola's drug-testing policy and that such conversa-
tions and the associated waste of companytime were dis-
turbing the employee. Davis even observed this himself a
couple of times. Davis then went to Nathan about the disrup-
tion of the work environment and asked him to have these
meetings away from the work area and on his own time. Na-
than agreed. (1:199±200, 205.) However, on cross-examina-
tion Davis testified that two persons, and only two, com-
plainedÐone a manager and the other a supervisor. (1:206±
207.)Nathan agrees that Davis did complain that he was causinga disturbance and being disruptive, but asserts Davis said it
was because other employees did not want to be associated
with Nathan. Nathan places this conversation on June 6, after
a conversation which he had on June 5 with Doolittle.
(1:183±184, 186.) I find that the conversation Davis de-
scribes, regardless of some differences between his version
and that of Nathan, occurred on June 6. Disbelieving the de-
nials of Davis, I also find that he made the June 1 dismissal
and negative effect statements which Nathan attributes to
him. Indeed, on either June 1 or 6, Nathan is not sure which,
Davis suggested that Nathan should stop discussing the drug-
testing subject because employees are tired of hearing about
it. (1:186±187.)b. Analysis and conclusionsRespecting the dismissal allegation (complaint par. 13a),Motorola argues that it should be dismissed even if Nathan
is credited, for the credited statement merely restates the con-
sequences of a refusal to submit to a random drug test under
Motorola's drug-testing policy (and the Government does not
attack Motorola's drug-testing policy). Nathan's own version,
as I have found, simply is his acknowledgement to Davis
that Nathan understands the consequences of any refusal.
Davis was therefore not attacking Nathan's opinion, but
merely clarifying that Nathan understood the consequences if
he actually refused to submit to a drug test.14Agreeing withMotorola, I shall dismiss complaint paragraph 13(a).By contrast, Davis' negative effect statement is just theoppositeÐit threatens Nathan's career because of Nathan's
position opposing Motorola's drug-testing plan. When Davismade that June 1 threat (complaint par. 13b), Motorola vio-
lated 29 U.S.C. §158(a)(1). I so find.
4. David M. DoolittleÐJune 5, 1990a. FactsComplaint paragraph 14(b) alleges that about June 5,1990, Motorola, acting through Personnel Manager David M.Doolittle, told an employee (Nathan) that his open oppositionto Motorola's drug policy was disruptive and that if he did
not desist from such activity it would lead to consequences,
including possible job loss. Conclusory paragraphs allege this
conduct to be violative of Section 8(a)(1) of the Act. Motor-
ola denies these allegations.Paco Nathan testified that about June 5 Doolittle calledhim into his office after lunch. Saying he understood there
was going to be another CAPP meeting at the afternoon cof-
feebreak, Doolittle told Nathan there could be no such meet-
ing or distribution of (CAPP) literature. Doolittle said that
Motorola does not permit the Republican Party to come in
and distribute, and neither may CAPP. Doolittle declined Na-
than's request to put that in writing. Nathan testified that the
gathering, although planned, did not take place. (1:156, 182±
183.)Doolittle also said, Nathan testified, that Nathan was beingdisruptive and that Nathan's open opposition to Motorola
would have negative consequences, including possible loss of
his job. Feeling threatened by that, Nathan asked Doolittle to
put his statement in writing. Doolittle declined the request.
(1:157.)According to Doolittle, he has never attempted to persuadeNathan that he should change his position on the drug-testing
issue. (2:308.) In an apparent confusion of this event with his
June 5 conversation with Bruce Loyer, Doolittle testified (in
response to a question by counsel) that he did not tell Loyer
that his opposition to Motorola's drug-testing policy could
lead to loss of his job, nor did he tell Loyer that his open
opposition to the policy was disruptive. (2:300.) Loyer never
testified to that effect, but Nathan did. Although treating
Doolittle's denial as going to Nathan's description of their
June 5 meeting, I credit Nathan who testified persuasively on
this point.b. ConclusionHaving credited Paco Nathan's version over Doolittle's de-nial, I find, as alleged in complaint paragraph 14(b), that on
June 5, 1990, Personnel Manager Doolittle threatened Nathan
with possible discharge if he did not cease his disruptive op-
position to Motorola's drug-testing policy. I further find that
by Doolittle's economic threat, Motorola violated 29 U.S.C.
§158(a)(1).
CONCLUSIONOF
LAWBy various acts prohibiting and restricting employees fromengaging in protected activity at its Oak Hill facility in Aus-
tin, Texas, from May 30 to June 5, 1990, and in threatening
their careers or jobs if they persisted in their protected activi-
ties, Respondent Motorola has engaged in unfair labor prac-
tices affecting commerce within the meaning of Section
8(a)(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act. 589MOTOROLA, INC.15If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended15ORDERThe Respondent, Motorola, Inc., Austin, Texas, its offi-cers, agents, successors, and assigns, shall1. Cease and desist
(a) Telling employees that they may not enter its Oak Hillfacility in Austin, Texas, wearing T-shirts bearing the slogan,
``Just Say No to Drug Testing.''(b) Telling employees that the above T-shirt slogan is anaffront to Motorola's customers and therefore the employees
may not wear such a T-shirt on Motorola's property.(c) Telling employees that their open opposition toMotorola's drug-testing policy will have a negative effect on
their careers at Motorola.(d) Telling employees that they will not be allowed to so-licit for and/or distribute CAPP-related literature at any time
on Motorola property.(e) Telling employees that their open opposition toMotorola's drug-testing policy is disruptive and that if they
do not desist from such activity it will lead to consequences
including possible discharge.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facility in Austin, Texas, copies of the at-tached notice marked Appendix.16Copies of the notice, onforms provided by the Regional Director for Region 16, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that complaint paragraphs 10 and13(a) are dismissed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
do anything to interfere with these rights.WEWILLNOT
tell you that you may not enter our OakHill facility in Austin, Texas, wearing T-shirts bearing the
slogan, ``Just Say No to Drug Testing.''WEWILLNOT
tell you that the above T-shirt slogan is anaffront to our customers and therefore you may not wear
such a T-shirt on our property.WEWILLNOT
tell you that your open opposition to ourdrug-testing policy will have a negative effect on your career
at Motorola.WEWILLNOT
tell you that you will not be allowed to so-licit for and/or distribute CAPP-related literature at any time
on our property.WEWILLNOT
tell you that your opposition to our drug-testing policy is disruptive and that if you do not stop such
activity it will lead to consequences including possible dis-
charge.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.MOTOROLA, INC.